898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie WEST, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3946.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge*.

ORDER

2
The petitioner seeks review of a decision of the Benefits Review Board (hereinafter "Board") denying him benefits under the Black Lung Benefits Act.  The respondent now moves this Court for vacation of the Board's decision and remand to the Board with instructions for payment of benefits.  The respondent has determined that the petitioner has established entitlement to benefits under the Black Lung Benefits Act.  Upon review and consideration, we conclude that remand for the payment of benefits is appropriate.


3
It is therefore ORDERED that the respondent's motion is granted.  This case shall be remanded to the Board which is instructed to vacate its decision and remand this case to the Deputy Commissioner for the payment of benefits.



*
 The Honorable George C. Smith, U.S. District Judge for the Southern District of Ohio, sitting by designation